IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50276
                          Summary Calendar


JESS IRVIN MABRY, JR.,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-01-CV-101-SS
                         --------------------
                           October 21, 2002

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     Jess Irvin Mabry, Jr., appeals from the district court’s

judgment affirming the decision of the Commissioner of Social

Security denying his disability benefits claim under 42 U.S.C.

§ 405(g).   Mabry argues that the Administrative Law Judge (ALJ)

erred in determining that he could perform him from his past

relevant work as a warehouse manager.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50276
                                  -2-

     Appellate review of the Commissioner’s decision is limited

to whether the Commissioner applied the proper legal standards

and whether the Commissioner’s decision is supported by

substantial evidence in the record as a whole.    Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).   The medical records

support the conclusion that Mabry was capable of returning to

work as a warehouse manager, as that job is performed in the

national economy.    See Legett v. Chater, 67 F.3d 558, 564 (5th

Cir. 1995)(noting that the concept of “past relevant work”

includes such work that is generally performed in the national

economy).

     With respect to Mabry’s challenge to the ALJ’s disregard for

the opinion of the vocational expert, the record does not support

the expert’s response to a hypothetical question as applied to

Mabry’s condition.   Although Mabry maintained his dizziness would

incur absenteeism, the medical records do not support his

contention.   See Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir.

date)(noting that the opinion of a vocational expert is

meaningless unless there is adequate record evidence to support

the expert’s assumptions).

     The Commissioner’s decision is supported by substantial

evidence in the record as a whole.    See Anthony, 954 F.2d at 292.

Accordingly, the district court’s judgment upholding this

decision is therefore AFFIRMED.